DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 24-26 and 32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ru (US 2013/0127004).
Ru discloses, as shown in Figures, a package structure comprising:
	a substrate (2100,5100) having an opening (wherein 2120,5120 are formed) penetration through the substrate;
	a sensor device (CIS 2400,5400) disposed over the substrate and having a sensing area aligned with the opening, wherein the sensor device has a first surface and a backside surface opposite to the first surface, and the sensing area is located at the first surface, and wherein the first surface of the sensor devices faces the substrate; and
	an encapsulant (2600,5600) covering the sensor device and the substrate.

Regarding claim 24, Ru discloses the package structure further comprising a signal blocking structure (2500,2710,5500,5710) disposed adjacent to the sensor device, configured to block signals from the backside surface of the sensor device [Figures].

Regarding claim 25, Ru discloses a top of the signal blocking structure (2701,5710) is higher than the backside surface [Figures].

Regarding claim 26, Ru discloses the signal blocking structure is around the sensing area [Figures].

Regarding claim 32, Ru discloses an entire vertical projection of the sensing area is within the opening of the substrate [Figures].

Claim(s) 1, 24-26, 30 and 32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (CN 203895460).
Wang et al. discloses, as shown in Figures, a package structure comprising:
	a substrate (207/208) having an opening (209) penetration through the substrate;
	a sensor device (230) disposed over the substrate and having a sensing area aligned with the opening, wherein the sensor device has a first surface and a backside surface opposite to the first surface, and the sensing area is located at the first surface, and wherein the first surface of the sensor devices faces the substrate; and
	an encapsulant (211) covering the sensor device and the substrate.

Regarding claim 24, Wang et al. discloses the package structure further comprising a signal blocking structure (215) disposed adjacent to the sensor device, configured to block signals from the backside surface of the sensor device [Figures].

Regarding claim 25, Wang et al. discloses a top of the signal blocking structure (215) is higher than the backside surface [Figures].

Regarding claim 26, Wang et al. discloses the signal blocking structure is around the sensing area [Figures].

Regarding claim 30, Wang et al. discloses the substrate has a first surface and a second surface opposite to the first surface, wherein the first surface of the substrate faces the sensing area and wherein the encapsulant is coplanar with the second surface of the substrate [Figures].

Regarding claim 32, Wang et al. discloses an entire vertical projection of the sensing area is within the opening of the substrate [Figures].

Allowable Subject Matter
Claims 23, 27-29 and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 11-18 and 22 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
Applicant' s claims 11-18, 22-23, 27-29 and 31 are allowable over the references of record because none of these references disclose or can be combined to yield the claimed package structure comprising an encapsulant covering the sensor device and the substrate and filling the opening of the substrate, a barrier penetrating through the substrate and extending into the encapsulant, wherein the barrier surrounds the opening of the substrate and the sensing area of the sensor device, in combination with the remaining claimed limitations of claim 11, the claimed package structure having the encapsulant fills in the opening, as recited in claim 23; the claimed package structure comprising a signal blocking structure penetrating through the substrate, as recited in claim 27; the claimed package structure comprising a signal blocking structure penetrating through the substrate and coplanar with the second surface of the substrate, as recited in claim 31.

Response to Arguments
7.	Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG K VU whose telephone number is (571)272-1666. The examiner can normally be reached Monday - Friday: 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FERNANDO L TOLEDO can be reached on (571) 272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



							/HUNG K VU/                                                                                    Primary Examiner, Art Unit 2897